PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 ____________

                      No. 11-3673
                      No. 11-3799
                     ____________

HIP HEIGHTENED INDEPENDENCE AND PROGRESS,
  INC., a New Jersey Not-for-Profit Corporation; PETER
GIMBEL; UNITED SPINAL ASSOCIATION, a New York
               Not-for-Profit Corporation,

               Appellants in No. 11-3799


                           v.

    THE PORT AUTHORITY OF NEW YORK AND
                NEW JERSEY,

                Appellant in No. 11-3673
                   ____________

     On Appeal from the United States District Court
               for the District of New Jersey
                  (D.C. No. 07-cv-02982)
      District Judge: Honorable Stanley R. Chesler
                       ____________
                 Argued May 23, 2012
     Before: RENDELL, FUENTES and HARDIMAN,
                    Circuit Judges.

                (Filed: September 11, 2012)

David J. Popiel, Esq. [Argued]
Community Health Law Project
185 Valley Street
South Orange, NJ 07079

Michael H. Isaac, Esq.
Robert B. Stulberg, Esq. [Argued]
Broach & Stulberg
One Penn Plaza
Suite 2016
New York, NY 10119
             Attorneys for Appellees/Cross-Appellants

Frank C. Morris, Jr. , Esq. [Argued]
Epstein, Becker & Green
1227 25th Street, N.W.
Suite 700
Washington, DC 20037

David W. Garland, Esq.
Epstein, Becker & Green
One Gateway Center
Newark, NJ 07102

George P. Cook, Esq.
Jason T. Watson, Esq.
Port Authority of New York & New Jersey




                              2
Suite 327
One Path Plaza
Jersey City, NJ 07306

Megan Lee, Esq.
Port Authority of New York & New Jersey
Litigation and Corporate Security
225 Park Avenue South
13th Floor
New York, NY 10003
              Attorneys for Appellant/Cross-Appellee

                        ____________

                OPINION OF THE COURT
                     ____________

HARDIMAN, Circuit Judge.

        The Port Authority of New York and New Jersey
(Authority) appeals the District Court‘s summary judgment,
which orders the Authority to make modifications to its
Grove Street Station to bring it into compliance with the
Americans with Disabilities Act (ADA) of 1990, Pub. L. No.
101-336, 104 Stat. 378 (codified as amended at 42 U.S.C.
§§ 12101–12213). We will vacate this judgment and remand
the case for further proceedings. In a cross-appeal, Plaintiffs
Heightened Independence and Progress, Inc. (hip), the United
Spinal Association, and Peter Gimbel appeal the District
Court‘s order dismissing their state-law claims on the basis
that allowing such claims to proceed would violate the
interstate compact between New York and New Jersey that




                              3
created the Authority. That order of the District Court will be
affirmed.

                               I

                               A

       The Authority‘s wholly owned subsidiary, the Port
Authority Trans-Hudson Corporation (PATH), operates the
Grove Street Station in Jersey City, New Jersey, which is the
subject of this lawsuit. The Station has three levels—street,
mezzanine, and platform—and two street-level entrance
sides—east and west. The Station can serve an eight-car
train. The mezzanine is not connected between the east and
west sides. One staircase connects the east mezzanine to a
platform-level corridor, which leads out to the platform itself.

       The Station was built in 1910, and in the 1970s PATH
closed the east entrance and constructed two entrances on the
west side. As reflected in a 2001 report, in 2000 PATH
planned to expand the Station to accommodate ten-car trains
and persons with disabilities, a project that would have
involved the construction of a new entrance and two elevators
on the west side. After September 11, 2001, and the resulting
closure of two of the Authority‘s stations—Exchange Place in
New Jersey and World Trade Center in Manhattan—ridership
increased at the Grove Street Station. Citing concerns about
congestion and safety, PATH scrapped its renovation plans
and undertook a different ―fast track‖ project to reopen the
east entrance.

      Construction began in 2002 and concluded in 2005.
The project involved building a new street-level pavilion and
focused on renovating the connections between the street and




                               4
mezzanine levels on the east side only. The pavilion was
built four inches above the sidewalk to comply with flood-
plain construction requirements, and stairs were installed to
connect the sidewalk and the building, which is also referred
to as a ―headhouse.‖ The mezzanine was expanded to include
a new fare-collection area. In addition, the platform corridor
was reopened and the interior spaces connecting the three
levels were rehabilitated. To complete the project, PATH
purchased land adjacent to the Station from a private
company.

       In 2006, after PATH had finished construction, its
engineering department concluded that elevator installation
was feasible only on the west side of the Station. PATH
believed that the east-side platform would be too crowded
with an elevator, leading to safety concerns, and that
construction on the east side would result in service
disruption and possible flooding.

                                B

        Plaintiffs filed this lawsuit in state court in 2007, and
the Authority removed the case to the District Court. The
complaint alleges that the Grove Street Station renovations
triggered an obligation under the ADA to make the Station
accessible to handicapped persons. It also alleges violations
under New Jersey‘s Law Against Discrimination and certain
New Jersey construction code provisions. The District Court
dismissed the state-law claims, reasoning that, under the
terms of the interstate compact that created the Authority, one
state cannot unilaterally regulate the joint entity. See hip, Inc.
v. Port Auth. of N.Y. & N.J. (hip I), No. 07-2982, 2008 WL
852445, at *4–6 (D.N.J. Mar. 28, 2008). Following further




                                5
proceedings and failed settlement attempts, the parties filed
cross-motions for summary judgment.

       The District Court entered summary judgment for
Plaintiffs. During discovery, five schemes for making the
east entrance ADA-compliant were produced, and the
Authority‘s engineering department evaluated each of those
schemes. The Court held that of the five, two—Schemes 4
and 5, which propose installation of a mezzanine-to-platform
Limited Use Limited Access (LULA) elevator—are feasible.
Consequently, the Court ordered the Authority to make the
east entrance accessible. hip, Inc. v. Port Auth. of N.Y. & N.J.
(hip II), No. 07-2982, 2011 WL 3957532, at *3–5 (D.N.J.
Sept. 6, 2011). The parties timely filed notices of appeal.

                               II

       The ADA is a complex law codified in numerous
statutes in the United States Code. Regulations have been
promulgated by the Department of Transportation to
implement those statutes. And pursuant to 42 U.S.C.
§ 12204, the Architectural and Transportation Barriers
Compliance Board has issued a set of ADA Accessibility
Guidelines (ADAAG). The Department of Justice produces
an ADA ―technical assistance manual,‖ which provides still
further guidance. The litigants here dispute the interpretation
of several of these provisions as applied to the Grove Street
Station construction project.

        For example, and as a preliminary matter, the
regulations and the ADAAG impose different obligations on
different kinds of construction projects. ―New facility‖
construction is distinguished from the ―alteration‖ of existing
facilities. See 49 C.F.R. §§ 37.41, 37.43; ADAAG §§ 4.1.3,




                               6
4.1.6; Regents of Mercersburg Coll. v. Republic Franklin Ins.
Co., 458 F.3d 159, 168–69 (3d Cir. 2006). The ADAAG also
recognizes another category of construction, ―addition,‖
though it treats additions largely as alterations. ADAAG
§ 4.1.5. Generally, the ADA is more onerous on new
construction projects than it is on alterations.

        The District Court treated the Station renovations as an
alteration but recognized that they ―may also qualify as new
construction and/or addition.‖ hip II, 2011 WL 3957532, at
*3. On appeal, Plaintiffs urge application of the new-
construction rules, arguing that the ―headhouse‖ is an entirely
new structure. We reject this argument for two reasons.
First, Plaintiffs‘ notice of appeal unambiguously specifies
only the District Court‘s dismissal order, and not its summary
judgment. See Fed. R. App. P. 3(c)(1)(B) (―The notice of
appeal must . . . designate the judgment, order, or part thereof
being appealed . . . .‖). In fact, the notice of appeal indicates
it appeals the dismissal order only ―insofar as the order
dismisses with prejudice the New Jersey state law claims
raised in the Complaint.‖ (JA 5.) Although there are
circumstances under which we may review an order not
specified in the notice of appeal, none is present in this
appeal. See Sulima v. Tobyhanna Army Depot, 602 F.3d 177,
184 (3d Cir. 2010). While we have jurisdiction to review the
summary judgment because the Authority has appealed that
order, we will not entertain Plaintiffs‘ challenge to an order
from which they failed to appeal.

        Second, we think the District Court‘s characterization
of the construction project as an alteration was sound. The
regulations clearly distinguish between new construction and
alterations, and because the obligations of the builder under
each scheme are different, a given construction project must



                               7
be classified as one or the other. An alteration is ―a change to
an existing facility, including, but not limited to, remodeling,
renovation, rehabilitation, reconstruction, historic restoration,
changes or rearrangement in structural parts or elements, and
changes or rearrangement in the plan configuration of walls
and full-height partitions.‖ 49 C.F.R. § 37.3. The Grove
Street Station project plainly falls under this definition, and it
would be a stretch to claim that the Station, which existed in
substantially the same form and for the same purpose prior to
the renovation, is a new facility. Moreover, the modifications
clearly exceeded the scope of the definitional exclusions from
―alteration,‖ such as ―[n]ormal maintenance, reroofing,
painting or wallpapering,‖ because ―they affect[ed] the
usability of the building or facility.‖ Id. Accordingly, in this
case we will apply only the ADA provisions applicable to
alterations.

       As noted, this case comes to us on the appeal of an
order resolving cross-motions for summary judgment.
―When reviewing a district court‘s summary judgment
decision in an ADA case, we exercise plenary review,
applying the same standard as the district court.‖ Sulima, 602
F.3d at 184 (citing Turner v. Hershey Chocolate USA, 440
F.3d 604, 611 (3d Cir. 2006)). ―Summary judgment is
appropriate if, viewing the record in the light most favorable
to the non-moving party, there are no genuine issues of
material fact and the moving party is entitled to judgment as a
matter of law.‖ Id.; accord Fed. R. Civ. P. 56(a). In
considering Plaintiffs‘ and the Authority‘s motions, we must
―construe[] facts and draw[] inferences in favor of the party




                                8
against whom the motion under consideration is made.‖1 J.S.
ex rel. Snyder v. Blue Mountain Sch. Dist., 650 F.3d 915, 925
(3d Cir. 2011) (en banc) (internal quotation marks omitted).




                             III

       The touchstone of our analysis in this appeal is the
Authority‘s obligation—triggered because it altered the
Station—to make the Station accessible ―to the maximum
extent feasible.‖ This requirement appears in 42 U.S.C.
§ 12147(a) and 49 C.F.R. § 37.43(a)(1), as well as in the
―technical infeasibility‖ guideline, ADAAG § 4.1.6(1)(j),
which is discussed in greater detail below.

      As used in this section, the phrase to the
      maximum extent feasible applies to the
      occasional case where the nature of an existing
      facility makes it impossible to comply fully
      with applicable accessibility standards through
      a planned alteration. In these circumstances, the
      entity shall provide the maximum physical
      accessibility feasible. Any altered features of

      1
        We have appellate jurisdiction to review the denial of
a motion for summary judgment where a cross-motion has
been granted. Levy v. Sterling Holding Co., 544 F.3d 493,
501 & n.6 (3d Cir. 2008); see 28 U.S.C. § 1291. The District
Court had subject-matter jurisdiction pursuant to 28 U.S.C. §§
1331, 1343, and 1367.




                              9
      the facility or portion of the facility that can be
      made accessible shall be made accessible. If
      providing accessibility to certain individuals
      with disabilities (e.g., those who use
      wheelchairs) would not be feasible, the facility
      shall be made accessible to individuals with
      other types of disabilities (e.g., those who use
      crutches, those who have impaired vision or
      hearing, or those who have other impairments).

49 C.F.R. § 37.43(b). Where we discuss ―feasibility‖ in this
opinion, we do so only for the sake of expedience,
recognizing that the actual standard—―to the maximum extent
feasible‖—is much more demanding.

        Having discerned the appropriate regulatory
framework that governs this appeal, we turn to the substantive
disputes. The Authority proffers five reasons why it is
entitled to summary judgment or, alternatively, summary
judgment was wrongly entered for Plaintiffs. Two of these
arguments—that the ADA did not require the Authority to
make the platform accessible because it was not an ―altered
portion[]‖ of the facility, 42 U.S.C. § 12147(a), and that the
Authority was excused from making ADA-compliant
modifications because the cost of those changes would have
been disproportionate, 49 C.F.R. § 37.43(e)–(f)—were not
preserved in the District Court, so we will not consider them




                              10
here.2 Tri-M Grp., LLC v. Sharp, 638 F.3d 406, 416 (3d Cir.
2011). That leaves three of the Authority‘s arguments for us
to resolve: first, the accessibility modifications ordered by the
District Court could not have been accomplished because
they would require the acquisition of subterranean property
rights currently owned by Jersey City; second, the ordered
modifications would have been ―technically infeasible‖ under
ADAAG § 4.1.6(1)(j), or, in the alternative, there are triable
factual disputes regarding technical infeasibility; and third,
the ordered modifications would not have been feasible
because, if implemented, the Station might not have complied
with National Fire Protection Association Standard 130
(NFPA 130), a fire-safety code the Authority has adopted.
We hold that neither side is entitled to summary judgment on
these issues.



       2
         We note that were we to exercise our discretion to
reach these unpreserved arguments, we would be unlikely to
find either persuasive. Even the most cursory glance at the
joint appendix‘s before-and-after photos of the platform-level
tunnel and staircase indicates that the platform was part of the
altered area, as those areas were clearly rehabilitated.
Because the platform is part of the altered area, the ―path of
travel‖ disproportionate-cost limitations, see 49 C.F.R. §
37.43(e)(1), (f)(1); ADAAG § 4.1.6(2), do not apply.
Additionally, the Authority has provided only estimates of the
costs of implementing Schemes 4 or 5 now, and not how
much those schemes would have cost if implemented during
the period of construction, the latter being the relevant figures
for the purposes of determining the Authority‘s obligations
under the ADA.



                               11
        In considering the parties‘ arguments under the ADA,
it is important to bear in mind that the ADA‘s obligations are
triggered at the time the construction is undertaken, not after
it has been completed and litigation has commenced. See
Roberts v. Royal Atl. Corp., 542 F.3d 363, 375 (2d Cir. 2008)
(describing the ADA-compliance inquiry as ―backward-
looking‖). Consequently, in assessing whether the Authority
has violated the ADA, we evaluate the circumstances as of
the time of construction. Questions of the feasibility of a
proposed ADA-compliant modification, then, are directed not
toward whether it would be feasible to execute the
modification today, but rather whether it would have been
feasible between 2002 and 2005. The District Court did not
address this question, but, rather, chose from the options for
reconstructing the station that were presented as ―feasible
after the fact.‖ We cannot endorse this approach, and,
accordingly, will remand for consideration of ―feasibility‖
anew, as of the time of construction. The parties present us
with numerous arguments as to why it would or would not
have been feasible to make Grove Street Station ADA-
accessible as part of the project at that time by installing an
elevator to the platform level. These arguments were
addressed to (and in some instances, ruled upon by) the
District Court as part of the summary judgment motion
proceedings. We will proceed to consider them.

                              A

       The Authority‘s first preserved argument is that the
ADA does not and cannot mandate a public transit authority
to purchase subterranean property rights held by another
party, which it would be required to do under Schemes 4 and
5. It frames this argument under ADAAG § 4.1.6(1)(j),
which states that ―if compliance with [the alteration



                              12
guideline] is technically infeasible, the alteration shall
provide accessibility to the maximum extent feasible,‖ and
defines ―technically infeasible‖ to mean, in relevant part, that
―other existing physical or site constraints prohibit
modification or addition of elements, spaces, or features
which are in full and strict compliance with the minimum
requirements for new construction and which are necessary to
provide accessibility.‖ ADAAG § 4.1.6(1)(j). We agree with
the parties that the Authority bears the burden of proving
technical infeasibility, as § 4.1.6(1)(j) acts as a kind of
affirmative defense to otherwise applicable ADA compliance
requirements. Cf. Roberts, 542 F.3d at 370–71 (discussing
Borkowski v. Valley Cent. Sch. Dist., 63 F.3d 131, 138 (2d
Cir. 1995)) (holding in a Title III ADA case that the plaintiff
need only ―mak[e] a facially plausible demonstration that the
modification is an alteration‖ before the burden shifts to the
defendant to show it is not an alteration); Turner, 440 F.3d at
614 (observing that a disabled employee must make a prima
facie showing that a proposed accommodation is possible
before the burden shifts to the employer to prove that the
accommodation is unreasonable or unduly burdensome).

       In Disabled in Action of Pennsylvania v. Southeastern
Pennsylvania Transportation Authority (DIA v. SEPTA), 635
F.3d 87 (3d Cir. 2011), we considered a similar issue
regarding whether a district court can order ADA compliance
notwithstanding the fact that the defendant does not presently
possess property rights necessary to make the ordered
modifications. In that case, DIA sued SEPTA and the City of
Philadelphia over accessibility barriers at two subway access
points, the 15th Street Courtyard and City Hall Courtyard. Id.
at 91. Early in the litigation, the city and DIA reached a
settlement in which the city agreed to allow SEPTA to build




                              13
an elevator on its property at the 15th Street Courtyard and
was dismissed from the suit as a result. Id. We affirmed the
district court‘s order that SEPTA make both courtyards
accessible. Id. at 97. Because compliance at the City Hall
Courtyard also required use of the city‘s property, SEPTA
argued that the Court could not order modification of that site
without rejoining the city in the suit. Id. Ultimately rejecting
SEPTA‘s argument for the necessity of joinder pursuant to
Federal Rule of Civil Procedure 19, we reasoned that because
the city had already settled with DIA with respect to the other
location, the city ―must [have] be[en] aware of DIA‘s current
position,‖ and that the fact that the issue had not yet arisen in
the lower court meant it did not pose a significant hurdle to
relief. Id. at 98. The majority of the panel concluded that
―SEPTA [would] have to work with the City in complying
with [its] decision, something the City ha[d] already agreed to
do with respect to the 15th Street Courtyard.‖ Id.

       Of course here, unlike DIA, we have less of a clear
indication that Jersey City is willing to cooperate with the
Authority in making the station accessible. Though Plaintiffs
have presented evidence that the mayor has indicated that the
City could allow access to the property, it is the City Council
that must vote on any such matter. Because we lack any
similar indication from the City Council, we cannot assume
that the Authority will be able to acquire the land rights it
needs to implement Scheme 4 or 5. Accordingly, summary
judgment need not be entered for the Authority, either.

       As we see it, the mere fact that the Authority would
now have to acquire land from a third-party is not sufficient
to render the proposed accommodations per se infeasible.
Indeed, in considering feasibility, as we must, as of the time
of the original construction, the Authority may have been able



                               14
to negotiate for the use or ownership of the relevant land in
the manner it had to facilitate construction of the headhouse
for the east entrance. In light of the mayor‘s letter to the
Plaintiffs, this may still be the case. There is, however, an
open factual question as to whether the relief ordered by the
District Court would now be ineffective because the City
Council might refuse to negotiate a subterranean easement or
sale to the Authority. On this point, we remand for further
development of the record.

        While it may be the case that joinder of the City
becomes appropriate, as we see it, this issue can just as easily
be resolved by introducing evidence of the City Council‘s
intent to approve or deny the Authority‘s use or acquisition of
the land required under Schemes 4 and 5. Until the Authority
has demonstrated that the Council will not allow it to use the
land, we cannot conclude that the proposed accommodations
are infeasible within the meaning of the ADA.




                              15
                               B

       The next two issues focus on the consequences of
implementing Schemes 4 and 5. Because the appropriate
inquiry under the ADA is backward-looking, and because
Schemes 4 and 5 have been presented as prospective
possibilities, those schemes may not be identical to those
asserted by Plaintiffs at trial on remand. However, we
recognize that the proposed modifications that might have
been feasible between 2002 and 2005 may closely resemble
the concept behind Schemes 4 and 5—LULA elevators to the
platform—and therefore we proceed to address the feasibility
concerns raised by the parties with respect to those schemes.

       The parties dispute whether both of the schemes found
feasible by the District Court require the removal of a load-
bearing part of the Station or are otherwise technically
infeasible. In addition to the definition set forth above,
technical infeasibility exists where the modification ―has little
likelihood of being accomplished because existing structural
conditions would require removing or altering a load-bearing
member which is an essential part of the structural frame.‖
ADAAG § 4.1.6(1)(j). ―The structural frame shall be
considered to be the columns and the girders, beams, trusses
and spandrels having direct connections to the columns and
all other members which are essential to the stability of the
building as a whole.‖ ADAAG § 3.5; see Americans With
Disabilities Act (ADA) Accessibility Guidelines for
Buildings and Facilities, 56 Fed. Reg. 35,408, 35,428 (July
26, 1991) (responding to a comment on the proposed
guidelines by opining that the ―structural frame‖ definition
does ―not include wood or metal studs or joists used in light-
frame construction of interior walls and floors‖). As noted,
technical infeasibility also encompasses situations where



                               16
―other existing     physical   or   site   constraints   prohibit
modification.‖

        The parties did not develop a good factual record on
this issue below. The Authority argues that ―a roof structure‖
would need to be removed in Scheme 4 and avers there were
―[f]actual conflicts‖ over the load-bearing-member issue in
the District Court. Authority Br. 23–24. The Authority‘s
reply brief provides further citations to record evidence that
suggests, but stops short of explicitly stating, that in order to
implement Schemes 4 or 5 the Station‘s ―structural conditions
would require removing or altering a load-bearing member
which is an essential part of the structural frame.‖ See
Authority Reply Br. 16–18 (citing JA 415, 810, 1601–02).
To offer just one example, the Authority‘s feasibility report
on Plaintiffs‘ proposed Schemes 4 and 5 notes that those
schemes ―[m]ay require structural modifications to ‗pressure
slab‘ below stair at station entrance.‖ (JA 1601–02.) The
Authority claims this ―pressure slab‖ is a load-bearing
member falling within the technical infeasibility exception.

      By contrast, Plaintiffs assert there is no record
evidence that the removal of a load-bearing member would be
necessary under either scheme and they present an expert who
opines that Schemes 4 and 5 are feasible. The Authority
counters that Plaintiffs‘ expert does not understand the
meaning of technical infeasibility.

       The lack of clarity in the record indicates there is a
genuine dispute of material fact over whether a load-bearing
member would need to be removed to make the east side
accessible, whether Schemes 4 and 5 are otherwise
technically infeasible, and whether they would have been
infeasible had they been incorporated into the original



                               17
construction plans. Therefore, these issues must be submitted
for trial.

                               C

        Finally, the Authority contends that because Schemes
4 and 5 do not pass scrutiny under a fire-safety standard
(NFPA 130), their implementation would not be ―feasible‖
under the ADA. NFPA 130, titled ―Standard for Fixed
Guideway Transit and Passenger Rail Systems,‖ contains
numerous recommendations for designing rail systems to
minimize risks associated with fire. The Authority highlights
two of these recommendations as relevant to Schemes 4 and
5. First, as the District Court put it, ―a bidirectional corridor
must be at least 44 inches wide to ensure safe ingress and
egress.‖ hip II, 2011 WL 3957532, at *4. Second, according
to the Authority, evacuation must be possible ―from the most
remote point on the platform to a point of safety in six
minutes or less.‖ Authority Br. 25. The District Court held
that the corridor width in Schemes 4 and 5 exceeded the 44-
inch minimum but the Court did not address the egress time
restriction.

       The parties disagree about the deference owed to
NFPA 130 under the ADA‘s framework.                  Plaintiffs
characterize it as a safety standard that the Authority
voluntarily implements, which cannot trump the mandatory
ADA. The Authority suggests NFPA 130 implementation is
necessary under federal transportation regulations that
mandate compliance with fire-safety standards. For its part,
the ADA does not address where, if at all, safety standards fit
within its regulatory framework.




                               18
        We believe the ―maximum extent feasible‖ test can
account for such safety standards. ―[T]he phrase to the
maximum extent feasible applies to the occasional case where
the nature of an existing facility makes it impossible to
comply fully with applicable accessibility standards through a
planned alteration.‖ 49 C.F.R. § 37.43(b) (emphasis added);
see 56 Fed. Reg. at 35,428 (―[E]xisting physical or site
constraints prohibiting full and strict compliance . . . can
result from legitimate legal requirements (e.g., a right of way
agreement preventing construction of a ramp in front of a
building).‖). The ability to comply with safety standards
relates to ―the nature of an existing facility.‖ We leave it to
the District Court to determine in the first instance the weight
to be accorded to these safety standards. Nevertheless, we
think it likely that where compliance with a safety standard is
required by law, a modification that would not comply with
that safety standard is not ―feasible.‖ Even where the
standard is not legally mandated, if it is uniformly
implemented by the agency under ADA scrutiny and widely
used by other transit agencies, a district court should be
reluctant to order the agency to deviate from it.

       We cannot discern the significance of NFPA 130 from
the record before us, in large part because of the manner in
which the issue was presented by the Authority to the District
Court. The Authority did not raise NFPA 130 until after the
Court heard argument on the motions for summary judgment
(even if it did raise evacuation concerns more broadly), and
the expert affidavits it submitted generically reference exit
time but do not squarely address the six-minute limitation.
Highly technical arguments require specificity in
presentation, and while we cannot say that the Authority
failed to raise this argument before the District Court, we




                              19
understand why the District Court believed the corridor-width
issue to be the only one presented by NFPA 130. At the same
time, Plaintiffs‘ expert was unfamiliar with NFPA 130 and
offered no opinion on the Station‘s egress capacity. On this
record, both the nature of the NFPA 130 requirement and
whether Schemes 4 or 5 satisfy it are unclear and may be
addressed by the District Court on remand.

       In sum, there are three triable issues of fact related to
the feasibility of Schemes 4 and 5 under § 12147(a) or
§ 4.1.6(1)(j): the acquisition of property rights from Jersey
City; the technical infeasibility of making Grove Street
Station ADA-accessible, and, in particular, whether either
requires removing or altering a load-bearing member; and the
compliance (and necessity of compliance) of those Schemes
with NFPA 130. Some of these issues may be resolved prior
to submission of the case to the jury as described more fully
above.

                              IV

        Plaintiffs‘ cross-appeal concerns the District Court‘s
dismissal of their state-law claims on the basis that the
application of state law to an agency operating under an
interstate compact is permissible only if provided for in the
compact. Because the Authority‘s compact does not so
provide, we will affirm.

       ―A bi-state entity, created by compact, is ‗not subject
to the unilateral control of any one of the States that compose
the federal system.‘‖ Int’l Union of Operating Eng’rs, Local
542 v. Del. River Joint Toll Bridge Comm’n, 311 F.3d 273,
281 (3d Cir. 2002) (quoting Hess v. Port Auth. Trans-Hudson
Corp., 513 U.S. 30, 42 (1994)). This is so because interstate




                              20
compacts entered into with congressional consent under the
Compact Clause function as a ―surrender[] [of] a portion of
their sovereignty‖ to an ―‗independently functioning part[] of
a regional polity and of a national union.‘‖ Id. at 276
(quoting Hess, 513 U.S. at 40). ―Such a surrender of state
sovereignty should be treated with great care, and the
Supreme Court has stated that courts should not find a
surrender unless it has been ‗expressed in terms too plain to
be mistaken.‘‖ Id. (quoting Jefferson Branch Bank v. Skelly,
66 U.S. 436, 446 (1861)). ―Our role in interpreting the
Compact is, therefore, to effectuate the clear intent of both
sovereign states, not to rewrite their agreement or order relief
inconsistent with its express terms.‖ Id. (citing Texas v. New
Mexico, 462 U.S. 554, 564–65 (1983)).

       In Delaware River, we considered a compact that did
not contain the ―concurred in‖ language that is frequently
found in interstate compacts to allow a state to modify a
compact with legislation, provided its partner state passes
similar legislation. Id. Finding the absence of that language
significant, we nonetheless reviewed various approaches
taken by federal and state courts interpreting ―concurred in‖
clauses in compacts. Some courts require an express
statement of intent by both state legislatures to modify the
compact, and other courts permit ―complementary or parallel‖
actions of two state legislatures to imply the intent to modify
the compact. Id. at 276–79. Ultimately we applied the
―express intent standard‖ and found there was no evidence of
intent by the states ―to amend the Compact or apply their
collective bargaining laws to the‖ bi-state entity. Id. at 280.

       The compact between New York and New Jersey that
created the Authority provides that ―[t]he port authority shall
have such additional powers and duties as may hereafter be



                              21
delegated to or imposed upon it from time to time by the
action of the legislature of either state concurred in by the
legislature of the other.‖ N.J. Stat. Ann. § 32:1-8 (emphasis
added) (codifying the compact); N.Y. Unconsol. Law § 6408
(same); accord N.J. Stat. Ann. § 32:1-4; N.Y. Unconsol. Law
§ 6404. However, there is no dispute that the New Jersey
laws relied upon by Plaintiffs do not purport to regulate the
Authority, nor do Plaintiffs contend that there is an implied
agreement based on parallel legislation to amend the compact.

        Instead, relying on New York case law, Plaintiffs urge
the panel to distinguish between ―internal operations‖ and
―external conduct‖ of the Authority in applying these
compact principles. See Agesen v. Catherwood, 260 N.E.2d
525, 526–27 (N.Y. 1970); see also Dezaio v. Port Auth. of
N.Y. & N.J., 205 F.3d 62, 65 (2d Cir. 2000) (discussing
Agesen but declining to apply New York state employment
discrimination laws to the Authority, implicitly assuming that
employment matters relate to the internal operation of the
Authority). Specifically, Plaintiffs claim that while a state
cannot regulate the Authority‘s internal operations on its own,
it can regulate the external conduct of the agency. Plaintiffs
define external conduct as actions relating to ―health and
safety.‖ See Agesen, 260 N.E.2d at 526–27.

       There is no basis in Third Circuit precedent for the
internal-external distinction, nor would such a distinction
necessarily be well-founded.3 But we need not consider the
       3
         In Eastern Paralyzed Veterans Ass’n, Inc. v. City of
Camden (EPVA), 545 A.2d 127 (N.J. 1988), the New Jersey
Supreme Court declined to adopt the internal-external
distinction because ―[o]nly when the compact itself
recognizes the jurisdiction of the compact states may it be



                              22
matter, for even if such a distinction were adopted, the
decision of whether to comply with an anti-discrimination
statute in constructing a facility is best described as an
―internal operation‖ because the decision does not relate to
anything external to the Authority or to health or safety. The
Authority‘s decisions on station construction do not threaten
physical harm to New Jersey‘s citizens. Consequently, just as
the Dezaio Court found that New York employment
discrimination laws could not be applied to the Authority, so
too is New Jersey barred from applying its civil rights and
construction code statutes to the Authority. Cf. Am. Honda
Fin. Corp. v. One 2008 Honda Pilot, 878 N.Y.S.2d 597, 600
(N.Y. Sup. Ct. 2009) (suggesting that the Authority‘s claimed
vehicular lien was an external matter not protected by its
claim to autonomy but avoiding that holding because the
Authority conceded the applicability of the state statute).



subject to single-state jurisdiction.‖ Id. at 132. Plaintiffs
claim that Delaware River is fundamentally inconsistent with
this case, but the Delaware River Court, while rejecting
EPVA‘s adoption of the implicit ―complementary or parallel
test,‖ cited with approval EPVA‘s holding that an express
statement attempting to regulate a bi-state entity was
insufficient to modify a compact ―without ‗some showing of
agreement by both states to the enforcement of the [state
law].‘‖ 311 F.3d at 280–81 (quoting EPVA, 545 A.2d at 133–
34). Accordingly, even though we do not recognize implicit
modifications of an interstate compact as the New Jersey
Supreme Court might, both jurisdictions require evidence of
mutual intent to alter a compact and regulate the bi-state
agency, regardless of whether the action taken by the agency
is ―external‖ or ―internal.‖



                             23
        Plaintiffs also contend that ―the Compact contains no
express surrender of state sovereignty regarding external
relations, including, among other things, barrier-free
construction codes and related civil rights statutes,‖ the
subjects of Plaintiffs‘ state-law claims, meaning the Authority
lacks the power to avoid the reach of these New Jersey laws.
Plaintiffs Br. 34. This argument misapprehends the notion of
sovereignty surrender discussed in Hess and Delaware River.
While a court must be hesitant to find a surrender of
sovereignty where it is ambiguous, here there is no question
the states intended to create the Authority, and such surrender
has already been recognized by numerous courts, including
the United States Supreme Court in Hess. By expressly
creating the bi-state entity, New York and New Jersey
relinquished all control over the Authority unless otherwise
stated in the compact.          Under Delaware River, that
autonomous entity cannot be unilaterally regulated by New
Jersey.

                              V

       For the foregoing reasons, we will vacate the summary
judgment of the District Court, we will affirm its dismissal of
the state-law claims, and remand for further proceedings
consistent with this opinion.




                              24